Citation Nr: 1222248	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  10-38 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


WITNESSES AT HEARING ON APPEAL

Appellant and his grandson


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Appellant contends that he served in the Philippine Commonwealth Army, to include recognized guerrilla service, in the service of the United States Armed Forces, between 1942 and 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In April 2012, the appellant testified at a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action on his part is required.


REMAND

The appellant seeks a one-time payment from the FVEC Fund under the American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002.  

Section 1002(d) provides that a person is eligible for the payment if he or she had qualifying service, defined as service before July 1, 1946 in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces; and was discharged or released from service under conditions other than dishonorable. 

In order to be eligible for benefits administered by the VA, the evidence must establish that the individual seeking benefits is a veteran.  The term "veteran" is defined in 38 U.S.C.A. § 101(2) as a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable. 

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD-214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.  See 38 C.F.R. § 3.203(a) (2011).

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements of 38 C.F.R. § 3.203(a) ,VA is required to request verification of service from the service department.  38 C.F.R. § 3.203(c). 

Under 38 C.F.R. §§ 3.40  and 3.41, certification of service is a prerogative of the service department, and the VA has no authority to amend or change their decision.  Findings by a United States service department verifying or denying a person's service are binding and conclusive upon the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In the timely filed February 2009 claim, the appellant indicated that he had served in the United States Army in "25 Division 6th Army" from 1942 to 1945.  The appellant indicated that he went by the name of "Juan Tian Chiok" and/or "Huan Tian Chio."

Based on the information provided in the February 2009 claim, the RO requested verification of the appellant's service from the National Personnel Records Center (NPRC). In a response dated August 2009, the NPRC responded that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

The appellant submitted additional documents purporting to show the required service.  These include a Certificate of Discharge from the Commonwealth of the Philippines.  The case was forwarded to the NPRC, which in March 2012 again responded that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces. 

The NPRC based its certifications on searches under two different names - the appellant's current name (Juan Tian Chiok) and the name he served under (Huan Tian Chio).  However, the Certificate of Discharge from the Commonwealth of the Philippines contains a third name (Tian Chuo Haun).  

In Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008), the Federal Circuit addressed the issue of when VA's duty to assist required it to re-attempt verification of Philippine military service when new information was provided after an earlier adverse determination.  The Federal Circuit held that, generally, after a service department has failed to verify service, new evidence relating to a claimant's service requires VA to again request verification.  Id. at 1381.  

Here, the claims file is negative for any NPRC certifications or searches based on the third name as listed on the Certificate of Discharge (Tian Chuo Haun).  Thus, the case must be remanded to attempt to seek a certification of the appellant's service from the NPRC using this third name.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Conduct additional development regarding the nature of the appellant's service.  Submit an additional request to NPRC to attempt verification of the alleged service.  That request must contain all of the appellant's provided names: (1) Juan Tian Chiok; (2) Huan Tian Chio; and (3) Tian Chuo Haun.

2. Then, following any other indicated development, readjudicate the claim of entitlement to a one-time payment from the FVEC Fund.  If the claim remains denied, a supplemental statement of the case should be provided to the appellant.  After he has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

